Citation Nr: 1737378	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus, claimed as the result of herbicide exposure.

2. Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as the result of herbicide exposure.

3. Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as the result of herbicide exposure.

4. Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as the result of herbicide exposure.

5. Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as the result of herbicide exposure.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a heart disorder, claimed as the result of herbicide exposure.

10. Entitlement to service connection for erectile dysfunction.

11. Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.

12. Entitlement to service connection for recurrent tick bite residuals.

13. Entitlement to service connection for a skin disorder of the feet, to include "jungle rot."

14. Entitlement to service connection for a vision disorder.

15. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

16. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had verified active service from June 1973 to October 1973, from August 1981 to August 1984, and from January 1994 to December 1996.  He had additional periods of duty with the Texas Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal was last before the Board in October 2016, when it was remanded for further development.

The issues of service connection for Type II diabetes mellitus, peripheral neuropathy of all four extremities, bilateral hearing loss, tinnitus, hypertension, erectile dysfunction, a lumbar spine disorder, a skin disorder of the feet, a sleep disorder, and TDIU are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a heart disorder.

2. The Veteran has not been diagnosed as having recurrent tick bite residuals.

3. The Veteran has not been diagnosed as having a vision disorder.


CONCLUSIONS OF LAW

1. Service connection for a heart disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for recurrent tick bite residuals is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Service connection for a vision disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  December 2004, June 2005, August 2005, July 2006, and September 2006 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of the issues, the notice was timely.

Regarding the duty to assist, some of the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The RO made a formal finding that some of his service treatment records were unavailable in August 2006.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was not afforded VA examinations for these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

The Board concludes examinations and opinions with respect to these claims are not needed, as the evidence does not indicate the Veteran has been diagnosed as having these disabilities nor is there such evidence of recurrent symptoms that raise this duty to further assist.  After careful and sympathetic review of the current evidence, the Board finds that the first factor (1) listed above is not met.  In this regard, the record contains substantial medical records from the appellate period, including ongoing VA treatment that documents review of health concerns and related medical diagnoses but these records do not document disabilities relevant to the three claims denied in this decision.  Under the facts of this case, the duty to assist by providing opinions does not attach.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
 
Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Heart Disorder

The Veteran contends he has a heart disorder due to his military service, to include exposure to herbicides.

Initially, the Board notes the Veteran's available service treatment records do not reflect treatment for a heart disorder during service.  While the Veteran testified that he was treated for a heart arrhythmia, his post-service medical records do not indicate treatment for a heart disorder, other than hypertension, which is discussed in the remand section below.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed heart disorder during the appellate period or a diagnosis close in time to the appeal period.

Assuming, arguendo, that the Veteran does have a diagnosed heart disorder, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a heart disorder to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any heart disorder.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a heart disorder that is etiologically related to active service, service connection is not warranted and the claim must be denied.

Here, because there is no current diagnosis of a heart disorder at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tick Bite Residuals

The Veteran contends he has recurrent tick bite residuals due to his military service.

His available medical records reflect that he was treated for a tick bite during service.  However, his post-service medical records do not reflect complaint or treatment for any residuals.  The Board notes the Veteran testified he believed his erectile dysfunction was due to the tick bite; that issue is discussed in the remand section below.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. 223; Gilpin, 155 F.3d 1353.  The Veteran has not submitted any medical evidence that shows he has diagnosed recurrent tick bite residuals during the appellate period or a diagnosis close in time to the appeal period.

Assuming, arguendo, that the Veteran does have diagnosed recurrent tick bite residuals, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing recurrent tick bite residuals to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any recurrent tick bite residuals.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has recurrent tick bite residuals that are etiologically related to active service, service connection is not warranted and the claim must be denied.

Here, because there is no current diagnosis of recurrent tick bite residuals at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Vision Disorder

The Veteran contends he has a vision disorder due to service, specifically due to being "poked in the eye" with a stick during basic training.  See June 2016 Hearing Transcript, pp. 22.

His available service medical records do not indicate complaints of a vision disorder.  Post-service medical also do not reflect complaint or treatment for any vision problems, other than a June 2016 prescription for glasses.

January 2007 VA examination showed right and left eyes within normal limits.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. 223; Gilpin, 155 F.3d 1353.  The Veteran has not submitted any medical evidence that shows he has a diagnosed vision disorder during the appellate period or a diagnosis close in time to the appeal period.  To the extent the Veteran is claiming service connection for his decreased visual acuity requiring prescription glasses, the Board notes that refractive error of the eye is not a disability within the meaning of VA regulations.  See 38 C.F.R. § 3.303 (c) (2016).

Assuming, arguendo, that the Veteran does have a diagnosed vision disorder, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a vision disorder to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any vision disorder.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a vision disorder that is etiologically related to active service, service connection is not warranted and the claim must be denied.

Here, because there is no current diagnosis of a vision disorder at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for recurrent tick bite residuals is denied.

Entitlement to service connection for a vision disorder is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

In the October 2016 Board remand, the Board directed that the AOJ attempt to verify the Veteran's claimed service in Vietnam; in Kuwait during the Gulf War; and additional service in the National Guard, including periods of inactive duty training (INACDUTRA), until 2008.  Service treatment records from all verified service periods were also supposed to be obtained.  The record does not show that this development has been completed, therefore it should be on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

The Veteran had VA audio and general medical examinations in January 2007.  The VA examiner did not provide an opinion regarding the etiology of the Veteran's hearing loss.  The Veteran also contends he has erectile dysfunction and a skin disorder of the feet due to service.  His service treatment records show treatment for a tick bite on the scrotum and "jungle rot;" he has reported experiencing erectile dysfunction due to the tick bite, and his VA treatment records show he has onychomycosis.  VA etiological opinions have not been provided with respect to these claims, therefore examinations to ascertain the etiology of his bilateral hearing loss, erectile dysfunction, and skin disorder of the feet are necessary.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the remanded service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for a TDIU must be deferred pending the resolution (development and readjudication) of the other claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development to obtain the Veteran's service (personnel and medical) records relating to any active duty and National Guard service and verify and (and all) periods of active service prior to June 1973, to especially include service in the Republic of Vietnam, service in the Persian Gulf, and any periods of INACDUTRA after December 1996.  The AOJ should request that the service department verify each such alleged period of service identified.  If the Veteran's service medical records and his service personnel records for any verified periods cannot be located because they are irretrievably lost or were destroyed, it must be so certified.  In that event, the AOJ should arrange for exhaustive further development (including from military finance records) to verify the Veteran's periods of service. The scope of the search must be noted in the record.  This development should be completed before further development described below is sought.  The AOJ should then prepare for the record a determination as to what asserted periods of service, to especially include active service in the Republic of Vietnam and the Persian Gulf, and periods of INACDUTRA after December 1996, were verified.

2. After completing directive (1), the AOJ should arrange for a VA audiology examination to ascertain the etiology of the Veteran's hearing loss and tinnitus.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has hearing loss and tinnitus related to his active service?  In making this determination, the examiner should comment on the Veteran's testimony that hearing loss was due to hazardous noise exposure during service, and that tinnitus first occurred around 1996.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's erectile dysfunction.  Based on the record, the examiner should.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has erectile dysfunction related to his active service?  In making this determination, the examiner should comment on the Veteran's testimony that he believes his erectile dysfunction is due to a tick bite on the scrotum during service.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's skin disorder of the feet, currently diagnosed as onychomycosis.  Based on the record, the examiner should.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a skin disorder of the feet related to his active service?  In making this determination, the examiner should comment on the Veteran's service treatment records showing "jungle rot."

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and perform any necessary additional development identified by the AOJ, to include considering obtaining additional VA examinations for the other claims on appeal.  Then, readjudicate the claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


